Citation Nr: 0605695	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for acne vulgaris.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service in November 1982 and from July 
1983 to April 1996.  This matter initially came before the 
Board of Veterans' Appeals (Board) on appeal from January 
2002 and January 2003 rating decisions of the Chicago, 
Illinois Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, granted service connection 
for a low back disability and acne vulgaris and assigned a 10 
percent initial evaluation for each of those disabilities.

In her March 2003 substantive appeal (VA Form 9), the veteran 
requested a Travel Board hearing.  The veteran failed to 
appear at the scheduled Board hearing.  By regulation, her 
request for a Travel Board hearing is considered withdrawn.  
38 C.F.R. § 20.702(d) (2005).  Appellate review may proceed.  

The Board remanded the claims in December 2004, for further 
development of the evidence and readjudication.

The claim for an initial evaluation in excess of 10 percent 
for acne vulgaris is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's lumbosacral strain is manifested by pain and 
stiffness, and mild limitation of motion, but the veteran has 
maintained full-time employment, and the evidence as a whole 
establishes no more than mild symptoms of the service-
connected lumbosacral strain.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, Part 4, §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to Sept. 26, 
2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the service-connected lumbosacral 
disability is more severely disabling than the initial 
evaluation reflects.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, when the RO received the claim for service 
connection for a lumbosacral disability in January 2000, the 
VCAA had not yet been enacted, and the July 2000 rating 
decision which denied the claim was issued prior to enactment 
of the VCAA.  In March 2001, RO issued a letter which advised 
the veteran that her claim was being reviewed in light of 
enactment of the VCAA, and that letter discussed the 
provisions of the VCAA.  The letter explained VA's duty to 
notify the veteran about the evidence required to 
substantiate her claim and VA's duty to assist the veteran to 
obtain evidence to substantiate the claim.  

Thereafter, the veteran's private clinical records were 
obtained, VA clinical records were obtained, and she was 
afforded VA examinations.  Following development of the claim 
addressed in this decision in conformance with the VCAA, the 
January 2002 rating decision granted service connection for 
lumbosacral disability and the rating decision set forth the 
criteria for the evaluation assigned and discussed the 
criteria for higher schedular evaluations.  

A January 2003 statement of the case (SOC) provided the 
veteran with the complete text of 38 C.F.R. § 3.159, as 
revised to incorporate and implement the VCAA.  The SOC set 
forth 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5295 and 
5292, used to evaluate lumbosacral disability.  

The Board's December 2004 remand discussed the evidence 
required to substantiate the veteran's claim for an increased 
evaluation, as well as directing the RO to notify the veteran 
of the revisions in the criteria for evaluation of 
lumbosacral strain.  Thereafter, the Appeals Management 
Center (AMC) issued a letter which set out, in some detail, 
in a two-page attachment, a summary of each of VA's duties to 
the veteran under the VCAA.  Thereafter, the veteran was 
again afforded VA examination, VA clinical records were 
obtained, and the veteran was afforded the opportunity to 
submit additional evidence.  The October 2005 supplemental 
statement of the case (SSOC) again set forth the complete 
text of 38 C.F.R. § 3.159, as revised to incorporate and 
implement the VCAA, and notified the veteran that the 
criteria for evaluating lumbar disability had been revised 
during the pendency of the claim.  The SSOC provided the 
veteran with the complete text of both the old and the new 
criteria.

The extent to which notification provisions of the VCAA 
extend to a "downstream" claim, such as the claim for an 
increased initial evaluation following an original grant of 
service connection on appeal here, see McCutcheon v. 
Principi, 17 Vet. App. 559 (2004), is not clear.  To the 
extent that such notice may be required, the SOC and SSOC in 
this case, together with prior notice letters, the rating 
decisions, and the information discussed in the Board's 
December 2004 remand, have provided the veteran any and all 
notice required under the VCAA.  The Board finds that the 
claimant and her representative were aware of the evidence 
required to substantiate her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The appellant has had an opportunity to review the evidence 
and comment on that evidence, and has been afforded 
appropriate due process as set forth in VA regulations.  All 
evidence identified by the veteran has been obtained, and the 
veteran has had an opportunity to testify before the Board, 
although she failed to report for that hearing.  The veteran 
has been afforded VA examinations.  The duty to assist the 
veteran in developing evidence to substantiate her claim has 
been met.

Both the duty to assist the appellant and the duty to notify 
the appellant have been met.  Given the actual notices of the 
VCAA, the statements of record, and the development of the 
evidence, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the portion of this appeal 
addressed in this decision.  Mayfield, supra.
Law and regulations applicable to claims for increased 
initial evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Each disability must be viewed in relation to its history.  
38 C.F.R. § 4.1.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

With an initial grant of service connection, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In Fenderson v. West, 12 Vet App 119 (1999), the United 
States Court of Veterans Appeals (Court) held that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary importance), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  As this case involves a rating assigned in 
connection with the original grant of service connection for 
the disability at issue, the Board will follow the mandates 
of the Fenderson case in adjudicating this claim. 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Symptomatology of the same disability may 
be separately rated under a separate applicable diagnostic 
code unless that symptomatology is duplicative of or 
overlapping with the symptomatology already evaluated under 
another diagnostic code which has been used to evaluate the 
disability.

Claim for initial evaluation in excess of 10 percent for 
lumbosacral disability

The veteran's current lumbosacral disability has been 
initially evaluated as 10 percent disabling, under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5295.  Under the criteria 
effective prior to September 26, 2003, DCs 5294 and 5295 
stated that sacroiliac injury and weakness or lumbosacral 
strain warranted a 10 percent rating with characteristic pain 
on motion.  A 20 percent rating was warranted with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
rating was warranted for a sacroiliac injury and weakness 
manifested by listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  That was the highest 
schedular evaluation available under those codes.

Under the criteria effective prior to September 26, 2003, DC 
5292 provided for ratings based on limitation of motion of 
the lumbar spine.  When such limitation of motion is 
moderate, a 20 percent rating is warranted.  When limitation 
of motion is severe, a 40 percent rating is warranted.  The 
maximum rating under DC 5292 is 40 percent.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as DCs 
5235 to 5243 (for, respectively, vertebral fracture or 
dislocation; sacroiliac injury and weakness; lumbosacral or 
cervical strain; spinal stenosis; spondylolisthesis or 
segmental instability; ankylosing spondylitis; spinal fusion; 
degenerative arthritis of the spine; and intervertebral disc 
syndrome).  The criteria for rating diseases and injuries of 
the spine were also amended.

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following apply: a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, DCs 5235 to 5243 (2005).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note 
(1) (2005). 

Facts and analysis

On initial VA examination conducted in March 2001, the 
veteran reported intermittent low back pain, requiring 
bedrest at times.  She used an over-the-counter TENS unit.  
She walked with a slow, rigid gait.  There was point 
tenderness at the L5-S1 interspace.  She had 75 degrees of 
forward motion, with pain at 75 degrees.  Extension, lateral 
bending, and rotation were essentially normal.  

a.  Evaluation prior to September 26, 2003

This evidence is unfavorable to the claim for an initial 
evaluation in excess of 10 percent, since it disclosed mild 
limitation of motion, a slow gait consistent with the 
veteran's complaints of pain, but no other findings which 
would meet the criteria for a 20 percent evaluation.  In 
particular, the examiner stated that no muscle spasm was 
present, and the evidence discloses that there was no loss of 
lateral spine motion.

Outpatient clinical records dated from 2002 through January 
2005 disclose that the veteran was seen more than 25 times.  
She sought treatment for back pain on two occasions, once for 
cervical pain in July 2003 following a motor vehicle 
accident, and once in July 2004.  At that time, there was 
tenderness along T11 to L3-L4, but no muscle spasm, following 
lifting heavy bags while traveling.  This evidence discloses 
no more than mild impairment due to lumbosacral strain.  

b.  Evaluation from September 26, 2003

On VA examination conducted in September 2004, the veteran 
had forward flexion to 65 degrees, with discomfort at that 
point, and was able to extend to 30 degrees with minimal 
discomfort.  Left and right lateral bending and rotation were 
to 35 degrees.  An evaluation in excess of 10 percent for 
limitation of motion of the lumbar spine is warranted under 
the revised regulations only if there is limitation to 60 
degrees of forward flexion or a total range of motion of 120 
degrees or less.  As the veteran's forward flexion exceeds 60 
degrees and her combined range of motion exceeded 200 
degrees, the criteria for an increased initial evaluation 
based on range of motion are not met from September 26, 2003.  

The appeal for an initial evaluation in excess of 10 percent 
for lumbosacral strain must be denied, since no criterion for 
an evaluation in excess of 10 percent has been met.  The 
preponderance of the evidence is unfavorable to the claim, so 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
determination.  


ORDER

The appeal for an initial evaluation in excess of 10 percent 
for lumbosacral strain is denied.


REMAND

The examiner who conducted VA examination March 2001 
described multiple ice-pick scars on the cheek.  The examiner 
who conducted VA examination in June 2005 did not describe 
any scars due to the veteran's service-connected acne 
vulgaris.  The Board does not assume that the scars are no 
longer present.  Therefore, a description of scars due to 
acne vulgaris, as well as a description of the active 
manifestations of that disability, is required prior to 
completion of appellate review.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The veteran, in her substantive appeal, stated that she had 
spent thousands of dollars on medications for her service-
connected skin disability.  The June 2005 VA examination 
clearly references private medical care.  None of these 
records have been obtained.  The veteran should be afforded 
another opportunity to provide or identify evidence as to the 
severity of her skin disability.

Accordingly, this case is being REMANDED to the RO through 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if further action is required on her 
part.  The claim is REMANDED for the following actions: 

1.  Obtain the veteran's VA medical 
records from January 2005 to the present.  

2.  Ask the veteran to complete release 
forms authorizing VA to request records 
from any and all private providers who 
have treated her acne.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3.  The veteran should also be advised 
that pharmacy records and other 
alternative methods of documenting the 
severity of her skin disorder, including 
statements from others, and photographs 
or other evidence of the severity of a 
skin disability, should be submitted.

4.  The AMC or RO should arrange with the 
appropriate VA medical facility for the 
veteran to be afforded a dermatology 
examination in order to document the 
severity of her acne, with specific 
attention to all types of disability due 
to that disorder, including active 
manifestations and scars secondary to 
past eruptions.  The claims file should 
be made available to and pertinent 
documents therein reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examiner should assign a 
diagnosis for each skin disorder present.  
If any skin disorder other than acne 
vulgaris is present on the face, the 
examiner should state which symptoms are 
due to the acne and which symptoms or 
effects on the appearance of the skin are 
due to a disorder other than acne 
vulgaris.

The examiner should be asked to determine 
whether, and to what extent, any of the 
characteristics listed in the revised 
rating criteria apply to the 
manifestations of the veteran's service-
connected acne, as differentiated from 
any other skin disorder present.  The 
examiner should be advised that these 
characteristics pertain to the area of 
the entire body or exposed area affected, 
as measured by percentage; and the need 
and rate of usage for systemic or topical 
therapy or medication (as set forth in 
Diagnostic Code 7806, effective August 
30, 2002).  Color photographs which show 
the extent of the service-connected acne 
should be taken and associated with the 
examination report.  

5.  After all above actions and 
development have been conducted, the AMC 
(or RO) should review and readjudicate 
the claim on appeal.  If the 
determination remains adverse to the 
veteran, a supplemental statement of the 
case should be issued.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


